 YELLOW CAB CO.173YellowCab Company, Inc. and Local No. 228,TransportWorkers Union of America,AFL-CIO.Case AO-189December 9, 1976ADVISORY OPINIONA petition and brief in support thereof were filed onAugust 27, 1976, and September 13, 1976, respective-ly,by Yellow Cab Company, Inc., herein called theEmployer, for an advisory opinion, in conformitywith Sections 102.98 =and 102.99 of the NationalLabor Relations Board's Rules and Regulations,Series 8,as amended, seeking to determinewhetherthe Board would assert jurisdiction over the activitiesof the Employer with respect to. the unfair. , laborpractice case pending before the Court-of IndustrialRelations of the State-of-Nebraska, herein called theState Board. On September 1, 1976, Local No. 228;TransportWorkers Union of America, AFL-CIO,herein called the Union, filed a response, withexhibits, to the petition for an advisory opinion.'In pertinent part, the petition and brief and theUnion's response allege as follows:1.There is pending before the State Board apetition, Case 170, filed by the Union alleging thatthe Employer refused to =bargain in good faith withtheUnion which is the duly certified bargainingagent for the taxicab driver-employees of the Em-ployer.22.The Employer, with' its principal place ofbusiness in Omaha, Nebraska, is engaged in thebusinessof operating a taxicab company whichservices include transporting passengers to and frombus depots, airline terminals, -railroad terminals, etc.It also transports passengers across the state line intothe State of Iowa. During the past calendar year, theEmployer had a gross annual volume of business inexcess of $900,000. Purchases of replacement parts,i In its response to the petition for an advisory opinion, the Union assertsthat it is not merely complaining of the alleged unfair labor practice involvedherein,but rather it is seeking to have enforced arbitration by the StateBoard, so that the entire matter of the dispute can be fully resolved.2A collective-bargaining agreement between the parties expired on June23,11975, and since that date the parties have been operating on a temporaryextension of the old agreement.-The temporary agreement is subject to.tires,gas, and oil for use in the Employer's opera-tions, from sources which obtain them from outsideNebraska, were in excess of $100,000.3.The State Board has made no findings withrespect to the aforesaid commerce data, and theUnion does not dispute this data which the Employersupplied.4.No representation or unfair labor practiceproceeding involving this labor dispute is pendingbefore this Board.-5.Although served with a copy of the petition foradvisory opinion, no response as provided by theBoard's Rules has been filed by the State Board.On the basis of the above, the Board is of theopinion that:1.The- Employer is engaged in the business ofoperating- a taxicab company, which services includetransporting passengers to and from bus depots andairline and railroadterminalsand across the stateline.2.The current standard for the Board's assertionof jurisdiction over a retail enterprise which fallswithin its statutory jurisdiction is that such anenterprise must do a gross volume of business totalingat least $500,000 annually.3 As the Employer'svolume of business exceeds the $500,000 minimumprescribed for retail enterprises, and as its indirectout-of-state purchases of replacement parts, tires, gas,and oil which originated outside the State of Nebras-ka constitute indirect inflow and establish the Board'slegal or'-statutory jurisdiction,we conclude that itwould effectuate the policies of the Act to assertjurisdiction herein.Accordingly, the parties are advised under Section102.103 of the Board's Rules and Regulations, Series8,as amended, that on the allegations submittedherein the Board would assert jurisdiction over theEmployer's operations with respect to disputes cogni-zable under Sections 8, 9, and 10 of the Act.cancellationby either party upon2 weeks' written notice.On April 2, 1976,the Employergavenotice ofthe terminationof the temporaryagreementeffective April 23, 1976.3The term retail enterprise is deemed to include taxicab companies. SeeCarolina Suppliesand CementCo.,122 NLRB88, fn. 5 (1958). See alsoCabServices, Inc., d/b/a Red andWhite Airway Cab Company,123 NLRB 83(1959).227 NLRB No. 35